DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 17 February 2021, with respect to the claims rejection under 35 USC 112 have been fully considered and are persuasive. The rejection of the claims has been withdrawn. Pending issues with the claims have been addressed in the examiner’s amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward J. Ellis (Reg. #40,389) on 12 March 2021.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 line 10, “top” has been replaced by -- tip --.

In claim 3 line 1, “1” has been replaced by -- 2 --.

In claim 4 line 4, -- said -- has been inserted before “connecting.”

In claim 5 line 3, “a null” has been replaced by -- said null --.
Claim 8 has been amended as follows:
8.- (Currently Amended) The rotor of claim 7, wherein said connecting means (60’’’, 60’’’’) comprise:
- at least one first coupling element (80’’’, 80’’’’) carried by one (11’’’, 11’’’’) of said tip portion (11’’’, 11’’’’) and said main portion (10); and
- at least one second coupling element (81a’’’, 81b’’’; 81a’’’’, 81b’’’’) carried by the other (11’’’, 11’’’’) of said tip portion (11’’’, 11’’’’) and said main portion (10); 
said at least one first and at least one second coupling elements (80’’’, 80’’’’; 81a’’’, 81b’’’; 81a’’’’, 81b’’’’) being selectively movable with respect to one another and parallel to said second axis (F) between a first axial position in which said at least one first and at least one second coupling elements (80’’’, 80’’’’; 81a’’’, 81b’’’; 81a’’’’, 81b’’’’) are engaged with one another and a second axial position in which said at least one first and at least one second coupling elements (80’’’, 80’’’’; 81a’’’, 81b’’’; 81a’’’’, 81b’’’’) are disengaged.

In claim 9 line 1, -- said -- has been inserted before “at least one.”

In claim 10 line 4, “surface” has been replaced by -- surfaces --.

In claim 11 line 2, “surface” has been replaced by -- surfaces --.

Claim 13 has been amended as follows:
13.- (Currently Amended) The rotor of claim 12, further comprising: - a control unit (66’’’); and
- an actuator (65’’’), which is controllable by said control unit (66’’’);


Claim 14 has been amended as follows:
14.- (Currently Amended) The rotor of claim 8, further comprising:
an actuator (65’’’) with an output member (73’’’);
 	wherein said at least one first coupling element (80’’’’) is carried by said main portion (10) and said at least one second coupling element (81a’’’’, 81b’’’’) is carried by said tip portion (11’’’, 11’’’’);
said at least one first coupling element (80’’’’) being movable together with said output member (73’’’) parallel to said second axis (F).

Claim 52 has been amended as follows:
52. (Currently Amended) A hover-capable aircraft, comprising:
 	a main rotor (3, 3’, 3’’) according to claim 1; and
 	a control unit (40) programmed to arrange said tip portions  (11’’’, 11’’’’)  at least two blades (6’’’) angular positions when said hover-capable aircraft (1) is in hovering conditions and in the respective said second angular positions when said hover-capable aircraft (1) is in forward flight conditions.

The above changes to the claims have been made to maintain consistency of claim terminology, avoid potential indefiniteness issues and place the application in conditions for allowance.
Allowable Subject Matter
Claims 1-17, 19-23 and 52 are allowed.

An examiner’s statement of reasons for allowance can be found in the Non-Final Office Action mailed on 31 December 2020, Section 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN G FLORES/Examiner, Art Unit 3745